DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8, 10-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

The claims are generally narrative and indefinite, failing to conform with current U.S. practice.  They appear to be a literal translation into English from a foreign document and are replete with grammatical and idiomatic errors.

Claim 1 recites “soaking-free” yet also includes a step of “supplementing water to mixed beans”. It is not clear what the difference is between soaking and the water supplementing.
Claim 1 recites “fluidization”. It is not clear what this step entails. The broadest reasonable interpretation of this term would be any kind of bean movement during at least a portion of the heating.
Claim 2 recites “the mixed beans comprise red beans, small red beans, adzuki beans, mung beans and cowpeas”. It is not clear if all of these are required, or simply one of them. It is not clear what the difference is between red beans and “small” red beans. It is not clear what size would be considered “small”. It is not clear if other legumes are suitable due to the use of cowpeas as a type of bean in the claim.
Claim 3 recites the same two steps as found in claim 1. It is not clear if these are additional steps, or not.
Claim 4 recites a ratio of 1.5-3.5: 10, while claims 6-8 recite opposite ratios of 10:2, 10:1.5, and 10:3.5. It is not clear which side of the ratios is the bean and water amounts.
Claim 6-8 recite “small red beans”. It is not clear what the difference is between red beans and “small” red beans. It is not clear what size would be considered “small”.
Claim 10-11 depend from withdrawn claim 9. It is not clear if they should depend from claim 1, or not.
Claim 10 recites “preparing coarse cereal rice, stuffing or bean products”. It is not clear if all of these elements are required, or just one. It is not clear what size would be considered “coarse”. 
Claim 11 recites the beans “do not need to be soaked in the method”. It is not clear if soaking is excluded, or whether it is simply optional.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5 are rejected under 35 U.S.C. 103 as being unpatentable over Mung NPL [Oven Roasted Whole Mung V+GF] in view of Seguin [Pat. No. 5,863,591] and Tidland [Pat. No. 6,123,971].
Mung NPL teaches a method for preparing beans by soaking the beans (step 1), rinsing mung beans with water (step 2), performing high-temperature roasting at 425F or 218C (step 3, 6), and cooling and packaging the roasted beans (step 7).
Mung NPL does not explicitly recite an absence of soaking, fluidization, and a temperature of 225-245C (claim 1), a reactor (claim 3), a ratio of water to beans of 1.5-3.5:10 (claim 4), and a feed speed of 32-77 kg/h (claim 5).
Seguin teaches a bean cooking method which replaces the soaking step with a brief high-pressure water treatment step (Figure 1, a; column 2, lines 20-54).
Tidland teaches a method for oven roasting beans (column 3, lines 21-26) by providing a rotating reactor (Figure 1, #10) which enables a fluidization of the beans during roasting at temperatures of 425-475F or 218-246C (column 5, lines 20-40).
It would have been obvious to one of ordinary skill in the art to incorporate the claimed absence of soaking and water to bean ratio into the invention of Mung NPL, in view of Seguin, since both are directed to methods of preparing beans, since Mung NPL used a preliminary soaking step (step 1), since bean preparation methods commonly substituted a high pressure water treatment for the conventional soaking step (column 2, lines 20-54) as shown by Seguin, since Seguin taught the high pressure water treatment having several advantage such as shorter prep time, refrigerated and freezer storage, and shorter cooking times (column 2, lines 33-54), and since the claimed ratio of water to beans would have been used during the course of normal experimentation and optimization procedures based upon factors such as the type of bean, the initial moisture content, the desired final moisture content, and/or the size of the beans.
It further would have been obvious to one of ordinary skill in the art to incorporate the claimed fluidization, reactor, temperature, and feed speed into the invention of Mung NPL, in view of Seguin and Tidland, since all are directed to methods of preparing beans, since Mung NPL already included oven roasting at 425F or 218C (step 3, 6), since beans were commonly oven roasted by use of a rotating reactor to provide fluidization (Figure 1, #10) and a roasting temperature of 425-475F or 218-246C (column 5, lines 20-40) as shown by Tidland, since movement and stirring of the beans of Mung NPL during roasting would have better ensured even heating of all the beans, and since the claimed temperature and feed speed would have been used during the course of normal experimentation and optimization procedures due to factors such as the type of bean, the desired degree of roasting, the size of the beans, and/or the desired amount of roasted beans.
Claims 6-8, 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Mung NPL, in view of Seguin and Tidland, as applied above, and further in view of Jeong et al [US 2009/0061058A1].
Mung NPL, Seguin, and Tidland teach the above mentioned concepts. Mung NPL does not explicitly recite small red beans, a ratio of 10:2, 235C, and feed speed 47 kg/h (claim 6), red beans, a ratio of 10:1.5, 225C, and feed speed 77 kg/h (claim 7), small red beans, a ratio of 10:3.5, 245C, and feed speed 32 kg/h (claim 8), and coarse cereal rice (claim 10). Jeong et al teach a method for packaging red beans and rice (Figure 2; paragraph 0007). It would have been obvious to one of ordinary skill in the art to incorporate the claimed small red beans into the invention of Mung NPL, in view of Jeong et al, since both are directed to methods of preparing beans, since red beans and rice were commonly package together as shown by Jeong et al, since many consumers desired red beans and rice as a meal, and since the substitution of one known element for another (ie small red beans for mung beans) would have yielded predictable results to one of ordinary skill in the art.
It further would have been obvious to one of ordinary skill in the art to incorporate the claimed ratio, temperature, and feed speed into the invention of Mung NPL, in view of Seguin, Jeong et al, and Tidland, since all are directed to methods of preparing beans, since Mung NPL already included oven roasting at 425F or 218C (step 3, 6), since beans were commonly oven roasted by use of a rotating reactor to provide fluidization (Figure 1, #10) and a roasting temperature of 425-475F or 218-246C (column 5, lines 20-40) as shown by Tidland, since bean preparation methods commonly substituted a high pressure water treatment for the conventional soaking step (column 2, lines 20-54) as shown by Seguin, since Seguin taught the high pressure water treatment having several advantage such as shorter prep time, refrigerated and freezer storage, and shorter cooking times (column 2, lines 33-54), and since the claimed ratio of water to beans, temperature, and feed speed would have been used during the course of normal experimentation and optimization procedures based upon factors such as the type of bean, the initial moisture content, the desired final moisture content, desired degree of roasting, desired amount of beans, and/or the size of the beans.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DREW E BECKER whose telephone number is (571)272-1396. The examiner can normally be reached 8am-5pm Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erik Kashnikow can be reached on 571-270-3475. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DREW E BECKER/             Primary Examiner, Art Unit 1792